Citation Nr: 0009579	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to November 7, 1995, 
for an award of a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.

In a February 2000 statement provided in lieu of VA Form 646, 
the veteran's representative indicated that the issue of 
"[w]hether clear and unmistakable error exists in rating 
decisions addressing evaluations addressing entitlement to 
special monthly compensation" was currently on appeal.  

It is noted that under the provisions of 38 U.S.C.A. 
§ 7105(a) (1991), an appeal to the Board must be initiated by 
notice of disagreement (NOD) and completed by substantive 
appeal after the statement of the case is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1999).  
Thus, the issue of "[w]hether clear and unmistakable error 
exists in rating decisions addressing evaluations addressing 
entitlement to special monthly compensation" is not before 
the Board at this time.  The attention of the RO is 
respectfully invited to this claim.

The Board notes that the issue of entitlement to an effective 
date prior to November 7, 1995, for an award of a total 
disability rating based on individual unemployability is the 
only issue that has been properly developed and certified for 
appeal.  Accordingly, the Board will limit its consideration 
to this issue.



REMAND

Historically, the veteran filed a claim of entitlement to a 
total disability rating based on individual unemployability 
in June 1993.  

A February 1994 rating decision denied the veteran's claim on 
the basis that neither his service-connected back disability, 
nor his service-connected ulcer disorder precluded 
employment.  Instead, the RO found that the veteran 
discontinued working in 1989 due to a nonservice-connected 
right ankle disability.

A June 1994 VA discharge summary indicates that the veteran 
was hospitalized in April 1994 for decompression and 
stabilization of L3-L5.  The discharge diagnosis was lumbar 
spinal stenosis.

The veteran sought a temporary total disability rating based 
on hospitalization in June 1994.

Consequently, a December 1994 rating decision granted a 
temporary total disability rating from April 29, 1994 to July 
1, 1994.

In correspondence received on November 7, 1995, the veteran 
again sought a total disability rating based on individual 
unemployability.  The RO denied the claim in June 1996. 

The record indicates clearly that a personal hearing was 
conducted in April 1997.  There are both references to the 
hearing by Hearing Officer and administrative records of 
notice to the veteran of the hearing date and authorization 
for a witness to appear, signed and dated the day of the 
scheduled hearing.  The current record does not provide an 
explanation of why no transcript of the hearing is of record.  

Based on testimony during the April 1997 hearing, and VA 
outpatient treatment records from June 1996 to March 1997, an 
April 1997 rating decision granted a total disability rating 
based on individual unemployability, effective November 7, 
1995.  The veteran filed a notice of disagreement (NOD) with 
this decision in May 1997, and submitted a substantive appeal 
(Form 9) the following month, perfecting his appeal.  In the 
Form 9, the veteran maintained that the appropriate effective 
date for the total disability rating was July 1, 1994, 
immediately following his period of temporary total 
disability based on hospitalization.

Following a July 1997 personal hearing, a March 1998 hearing 
officer's decision continued the November 7, 1995, effective 
date for the grant of a total disability rating based on 
individual unemployability.

During a March 2000 travel Board hearing, the veteran 
testified that he had been unable to work since 1989, as a 
result of his service-connected low back disability.  
Transcript (T.) at 3-4.  He reported undergoing six back 
surgeries, and indicated that hardware was installed during 
an April 1994 operation.  T. at 4 and 8-9.  He maintained 
that he was unable to return to work following the April 1994 
operation, and explained that he could not walk due to lost 
feeling in both legs secondary to his service-connected back 
disability.  T. at 5 and 9.  He related that while he could 
walk with a cane or walker, his legs periodically gave out 
causing him to stumble and fall.  T. at 5 and 9.  The veteran 
concluded that a 1994 effective date was warranted.  T. at 5-
6.

Since the April 1997 hearing formed part of the basis for the 
grant of the benefit and the original assignment of the 
effective date, it is impossible at this point for the Board 
to rule out the relevance of the testimony presented at that 
hearing as to the issue now on appeal.  The Board is aware 
that the veteran did have a hearing in July 1997 on the issue 
now before the Board, however, since the veteran had no way 
of knowing that his testimony in April 1997 would not be part 
of the record before the Board, he can not be assumed to have 
been comprehensive in his July 1997 testimony.  Therefore, 
the Board concludes that either the transcript of the April 
1997 personal hearing should be made part of the record, or 
an accounting must be provided as to why no transcript exists 
and the veteran must be provided an opportunity for a hearing 
to place in the record any relevant matter discussed at the 
April 1997 hearing.  Therefore, pursuant to VA's duty to 
assist the appellant in the development of facts pertinent to 
his claims under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999);  38 C.F.R. § 3.103(a) (1999), and to correct a 
procedural defect under 38 C.F.R. § 19.9 (1999), the Board is 
deferring adjudication of the issue prepared and certified 
for appellate review pending a remand of the case to the RO 
for further development as follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of post-service treatment for 
his back disability.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.

3. The RO should obtain a transcript from 
the April 1997 personal hearing and 
incorporate it into the veteran's claims 
folder.  If it is not possible to secure 
a copy of this hearing transcript, the RO 
should provide an accounting of why the 
transcript is not available and then 
determine whether the veteran desires a 
new personal hearing.  Appropriate action 
should be taken by the RO depending on 
the appellant's response.

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed 
in its entirety.  If any development 
requested above has not been furnished, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
effective date prior to November 7, 1995, 
for an award of a total disability rating 
based on individual unemployability.  If 
the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


